DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires, “the process comprising contacting the raw nitric acid liquid stream with an oxidizing gas in a bleaching stage,” but the claim previously recited two processes, “A process for removing nitrous components from a raw liquid nitric acid stream” and “a nitric acid process”. It is unclear to which process the limitation refers. Claims 2-20 are rendered indefinite because they depend on claim 1. 
Claims 1-4 and 15-17 mention “the nitric acid process” which renders the claims indefinite because it is unclear what the term encompasses. The metes and bounds of the term cannot be determined by one of ordinary skill in the art  because the claimed process is a process for producing nitric acid and it’s unclear if the term refers to this process or another separate process for producing nitric acid, the steps to that separate process undefined. Claims 2-20 are rendered indefinite because they depend on claim 1.
	Regarding claim 3, the claim requires, “wherein at least 90% of the oxidising gas feed to the nitric acid process enters the bleaching stage…” which renders the claim indefinite because it is unclear what is encompassed by “the nitric acid process”. The limitation could refer to one third of the amount of oxidising gas used in the whole process or one third of the oxidising gas used in a nitric acid producing production step or set of steps. "The oxidising gas feed to the nitric acid process" has insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the oxidising gas feed to the nitric acid process" in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 is indefinite because the claim attempts to require a fraction of the bleaching stage effluent which enters the combustion stage using an equation to express a fraction. The equation 1 – ((C – 0.3)/B) where B + C ≤ 1 allows the term (C – 0.3)/B to be negative when C is less than 0.3. When the term is negative the fraction required would be greater than 1 which would mean gas was being created. It’s unclear how this would happen. Further, the term (C - 0.3)/B can equal 1 which would mean that the fraction of the bleaching stage gas effluent which enters the combustion stage would be 0. Claim 1 requires at least some of the gaseous effluent from the bleacher enter the combustion stage, so in this case, it is unclear what would be required. 
	Claim 9 requires a temperature of “approximately 50°C (±7°C)” and a flow of “approximately 50% (+50%, -25%)” which render the claim indefinite because it is unclear if the percentages in parentheses are required or are only exemplary. 
	Claim 10 requires a temperature of “approximately 51°C (±4°C)” and a flow of “approximately 50% (+30%, -20%)” which render the claim indefinite because it is unclear if the percentages in parentheses are required or are only exemplary.
The term “strong oxidant” in claim 12 is a relative term which renders the claim indefinite. The term “strong oxidant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification gives the examples of ozone and hydrogen peroxide as strong oxidants but does not adequately define what is considered to be a strong oxidant. Also, no point of reference is given for one of ordinary skill in the art to determine if a given oxidant would be considered a “strong oxidant”. 
The term “dilute” in claim 17 is a relative term which renders the claim indefinite. The term “dilute” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, any concentration of nitric acid below 100% will be considered to be dilute. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Van Dijk et al., US Patent 3,506,396.
Regarding claim 1, Van Dijk teaches a process for the production of nitric acid by passing a raw exhaust gas stream from an absorber (61) to a bleaching stage (72) where the gaseous effluent is sent via lines 74, 51, 19, 22, and 26 to a combustion stage 27. See the abstract and Figure 1. 
Regarding claim 17, Van Dijk teaches a product with a concentration of 70-98%, thus the nitric acid entering the bleacher from the scrubber would have a maximum concentration below this value which is considered dilute. See the 112(b) rejection of claim 17 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk et al., US Patent 3,506,396.
Regarding claims 2-6, Van Dijk does not teach the process limitations requiring certain proportions of the bleaching effluent introduced into other process steps and the proportion of the oxidizing gas introduced into the bleaching stage. However, it would have been obvious to one of ordinary skill in the art to determine the proper proportion of air to introduce into the bleaching stage and the amount of bleaching stage gaseous effluent to introduce into the combustion step in order to effectively bleach the product as well as oxidize the nitrous components in the combustion stage. There appears to be nothing inventive about determining the amount of gas necessary for bleaching and oxidizing. 
Regarding claim 18, Van Dijk teaches that 70-98% nitric acid can be produced, but also teaches that substantially lower concentrations can also be produced if desired. See column 5, lines 43-58. Where lower concentrations are produced for uses requiring dilute nitric acid in the concentrations claimed, it would have been obvious to one of ordinary skill in the art that the nitric acid percentages of the feed to the bleacher would be correspondingly lower and render obvious the claimed range. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk et al., US Patent 3,506,396, in view of Mayland, US Patent 4,018,517.
Regarding claim 7, Van Dijk does not teach scrubbing the bleached nitric acid with gas phase effluent from the absorber. However, it would have been obvious to one of ordinary skill in the art to scrub the bleached nitric acid as known in the art from Mayland. Which in Figure 1 shows the effluent from the bleacher 24 introduced via line 13 into the scrubber 11 where it is scrubbed with the gaseous effluent from the absorber 8. One of ordinary skill in the art would have been motivated to scrub the effluent from bleacher with the gaseous effluent from the absorber in order to increase the concentration of nitric acid produced and to remove nitrous components from the absorber gas effluent. See column 6, lines 3-10 of Mayland. 
Regarding claim 8, the references are silent regarding the proportion of the product nitric acid fed to the scrubber. However, Mayland teaches this amount helps determine the increase in concentration of the nitric acid product. Therefore, it would have been obvious to one of ordinary skill in the art to determine this proportion depending on the desired output concentration of nitric acid. 
Regarding claims 9-10, the references are silent regarding the temperature of the liquid feeds to the bleaching and scrubbing stages. However, Figure 1 shows heat exchangers 21 and 17 which cool the incoming liquid feeds. It would have been obvious to one of ordinary skill in the art to determine the proper temperature in order to maximize the effectiveness of the bleaching and scrubbing stages. The references are also silent regarding the proportion of the product nitric acid fed to the scrubber. However, Mayland teaches this amount helps determine the increase in concentration of the nitric acid product. Therefore, it would have been obvious to one of ordinary skill in the art to determine this proportion depending on the desired output concentration of nitric acid.

Claims 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk et al., US Patent 3,506,396, in view of Mayland, US Patent 4,018,517, and further in view of Kelly et al., US Patent 3,881,004.
Regarding claims 11-12, Van Dijk and Mayland do not teach oxidizing all of the nitrous components in a gas phase effluent of the scrubbing stage and instead Mayland vents the gas as off gas stream 16. However, Mayland admits the vented gas contains 200 ppm nitrogen oxides or more. In order to be more environmentally friendly, it would have been obvious to one of ordinary in the art to further purify the off gas by modifying Van Dijk and Mayland with Kelly which teaches in a process that produces nitric acid (as a component of a system to produce ammonium nitrate), treating the off gas of a nitric acid scrubber with an oxidizer of hydrogen peroxide or ozone. See column 27, line 5 to column 28, line 36 of Kelly. One of ordinary skill in art would have been motivated to make the modification in order to avoid polluting the atmosphere with nitrogen oxides. 
Regarding claims 13-16 and 20, Van Dijk is silent regarding the amount of ozone. Van Dijk does discuss minimizing the use as much as possible to avoid excessive costs. See column 28, lines 19-29. With this in mind, it would have been obvious to one of ordinary skill in the art to determine the molar flow rate of ozone and the composition of the oxidizing gas feed depending on the nitrogen oxide content of the gas to be treated.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk et al., US Patent 3,506,396, in view of CA 02205788.
Regarding claim 19, Van Dijk does not teach the oxidizing gas in the bleaching stage comprises more than about 80% oxygen. However, it would have been obvious to one of ordinary skill in the art to modify Van Dijk with CA’788 which teaches injecting an oxidizing gas with an oxygen concentration greater than 90 vol. % into the bleaching stage of a nitric acid plant. See page 12, line 30 to page 13, line 15. One of ordinary skill in the art would have been motivated to make the modification in order to increase production, increase acid strength and decrease NOx emissions. See page 11, lines 29-33.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736